Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.
 
Response to Amendment
Applicant’s amendments, filed 3/15/2022, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claims.  Claims 1-8, 14-17, 19-22, 25-31 remain pending.
Response to Arguments
Applicant’s arguments, dated 3/15/2022, have been fully considered and are deemed moot in view of the amendment to the claims, such are addressed in the prior art rejection below.  
Applicant’s arguments against Hillman are noted, specifically arguing that the reference is concerned with container fabrication and not with the changeover process.  The examiner disagrees and notes the reference would be indicative of the level of one of ordinary skill in the art at the time of the invention and the specific process control to reduce time delays in a process and such would be desirable to one of ordinary skill in the art.  One of ordinary skill in the art would have found it obvious to have synchronized the processes of the changeover process to achieve the same benefits, that is to reduce the time delays.  The applicant has provided no factual evidence to the contrary and therefore the examiner maintains the prima facie case of obviousness as it relates to one of ordinary skill in the art at the time of the invention.  
Applicants arguments with respect to Haner are noted, specifically arguing that the reference does not teach a test run of the system.  Specifically, the Haner discloses a process that performs a test run of the system using the test preform, the mere fact that the test run is supplied during normal operation of the blow molding machine does not appear to overcome the teachings because the reference only requires a test run is performed and it appears that the applicant’s are attaching additional requirements, i.e. test run before any additional operating or some other limitations that are not required by the claims as drafted.  Haner discloses such are specifically helpful during production start and change to a new type of container, i.e. changeover (0017).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 5, 7-8, 14-17, 19-22, 25-28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 requires “predicated to be heated to operating temperature” the last line.  Claim 1 requires “operating temperature” and therefore this last recitation lacks antecedent basis in the claims as it is unclear if this last recitation is the same or different operating temperature.
Claim 21, the term “the flash heater” lacks antecedent basis in the claims.  Appropriate correction required.
Claim 27 requires “the first input”; however, such lacks antecedent basis in the claims because claim 1 merely requires “input” and it is unclear if this is first input or some other input.
Dependent claims do not cure the deficiencies of the claims from which they depend and are therefore similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-8, 14-17, 19-21, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102012206295 A1 by Wasserle, hereafter Wasserle collectively with US Patent Application Publication 20130207319 by Haesendockz et al., US Patent 5470218 by Hillman et al., US Patent Application Publication 20120312419 by Wagner and US Patent Application Publication 20130052295 by Schoenberger et al. and further with US Patent 20090178264 by Stoiber.
*** Please note US Patent Application Publication 20150052853 is being used as an English translation of the DE 102012206295 A1 as such is an English language application that claims priority to the same German Patent application 102012206295.5 and therefore all citations will be found in US Patent Application Publication 20150052853. ***
Wasserle discloses a method for carrying out a changeover process in a system for producing beverage containers (0003-0006), wherein this system in operation produces plastic containers from plastic parisons by a transforming device (blow molding machine, see 0045) and these produced containers are transported to a filling device and the containers are filled with a liquid (0003-0006, 00045).  Wasserle discloses a central control unit for efficiently processing different types of containers and disclose the central control unit communicates with the devices of the system including the filling device and the blow molding machines (0042-0045) and therefore these two systems through the control unit will at least intermittently be in data communication.  As for the requirement of characteristic for the changeover status of the devices, Wasserle discloses carrying out of the changeover process (0011) and utilizes the central communication device to communication to all the devices in the production line and adjust the filling process based on production delays in the devices and therefore it would have been obvious provided the device a value which is characteristic for a changeover status of this transforming device.   
Additionally, the examiner cites here Haesendockz et al. which discloses control unit for providing a characteristic of the changeover status and discloses inputting an input indicating the end of the conversion process (Figure 14 and accompanying text) and therefore modification of Wasserle to include a input for status of changeover would have been obvious in view of the discussion of Wasserle that desires to use central control unit for information regarding production delays or modifications and Haesendockz et al. discloses changeover status is input and provided via a control device.  
As for the first predetermined time sequence and a second predetermined time sequence that is encompassed by the first predetermined time sequence, Hillman specifically discloses using various time values, including a time value for the different stages and controlling and synchronizing these time values to generate an optimized control and reduction of time delay between the production stages (see column 5, lines 26-44, 55-60, Figure 6 and accompanying text).  Therefore, synchronizing the changeover and heating by taking into consideration various time data would have been obvious to one of ordinary skill in the art to provide optimized control and reduction of time delays between the production stages.  Snychronizing would encompass performing the changeover process of the filling device and transforming device at times that would encompass those as claimed (i.e. start changeover of the two at same time, longer changeover would always encompass the slower changeover).  This would be obvious to reap the benefits of reducing the time period for changeover, i.e. time delays in production, as specifically desired by the prior art.  As for upon receiving the input, begin heating, because the end of the changeover will be the beginning of the process, it would have been obvious to have started heating as such is specifically result in synchronizing at the changeover.
Wasserle discloses standard liquid filling; however, fails to disclose the liquid is introduced into the container at a temperature of over 50 C.  However, Wagner, also discloses hot filling beverages into a container via heating to a temperature of 80-90C and then filling (0005) to ensure that the bottle is sterilized and the liquid is simultaneously pasteurized (0003).  Therefore, taking the level of one of ordinary skill in the art, using hot filling as taught by Wagner would have been obvious as predictable because Wasserle discloses using known filling methods and Wagner shows that known methods include the hot filling.
Schoenberger, also in the art blow moulds discloses that it is known during changeover process to take into consideration the time necessary for heating blow moulds (see 0009), wherein Schoenberger discloses that a different mold will require different heating times and thus the user would need to account for this difference during the changeover process.  Therefore, taking the references collectively it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a value that is the time that these devices have already been heated since the time period for heating blow moulds during the changeover process is important to consider for efficiency because Schoenberger discloses that a user would need to account for the different blow molding heating times during a changeover process directly affects the efficiency of the changeover of the blow molding machine.   
Additionally, the examiner cites here US Patent 20090178264 by Stoiber.  Stoiber discloses the obviousness of performing the process steps simultaneously, such that the longest period of time (i.e. the claimed first predetermined time sequence) encompasses all the shortest period of times (i.e. the second predetermined time sequence) and therefore, taking the references for its entire teaching, it would have been obvious to one of ordinary skill in the art to have reduced the dead time and use a cycle time goes according to the longest time needed.    
As for the requirement for heating prior to blow molding, at least the Stoiber reference discloses need to heat the blow molding system prior to beginning the blow molding (0035) and therefore would encompass the claimed requirement, i.e. heating the blow molding machine.  At the very least, taking the level of one of ordinary skill in the art at the time of the invention it would have been obvious to have heated the blow molding machine and the filling device (i.e. the two heating devices) prior to initiating the blow molding of the bottles (i.e. without heating blow molding and filling according to the above cannot occur), for the purposes of applying prior art, this would encompass prior to initiating the system as claimed.  As for the synchronization of the two, this would be obvious for the reasons as set forth by Stoiber (take into consideration the time period for preheating).
In other words, the claims as drafted are a method of synchronizing the heating of the blow molding process and the filling device such that they both occur during the heating process that is the longest and increasing the process efficiency (i.e. simultaneously preheating such that there are no delays and the heating occurs at the same time).  Therefore taking the references and that specifically known to one of ordinary skill in the art at the time of the invention, it would have been obvious to have started the longest heating process (either the filling device or transforming device) and measure the temperature of such and start the heating of the other of the heating processes (i.e. the shorter heating time) so that they end simultaneously because one would desire to increase process efficiency by eliminating wait time (i.e. waiting for longer process to heat) as well as decrease thermal waste (i.e. holding the temperature of the process while waiting for the other to be ready for the process of producing beverages).  The first-time sequence is the time period for the longer heating process and such would encompass the second time sequence, that is the time period for the shorter heating process and one would have found synchronizing such to be obvious as this is precisely what Stoiber and Hillman contemplate.   
Claim 2:  Haesendockz discloses changeover process involves changing at least one element of the blow molding device (0010, see changing of blow molds in part or in whole).  Haesendockz discloses changeover process involves changing at least one changing of blow molds in part or in whole, wherein such can reasonably be considered a first set of molds and a second set of molds (0010).
Claim 5:  Wagner discloses flash heating (0016).
Claim 7-8:  Haesendockz discloses heating an element of the blow molding device (see 0003 and Figure 3 and accompanying text) and Wagner discloses a heating element for the filling device.  As the combination makes obvious using such together, providing a heating device for both the blow molding device and the filling device would have been obvious to one of ordinary skill in the art.  Additionally, as the blow molding device is require to perform its process prior to filling with a liquid, it would have been obvious to have started the blow molding heating device prior to that of the heating of the filling device to reap the benefits of start the heating process when the device is needed to be utilized (i.e. initially start the blow molding device as it is required to perform its duties before the filling device can start filling the particular bottle and thereafter as a function of the start time of the start time of the blow molding heating start time, starting the heater of the filling device).  At the very least, the start of the heating process is recognized as a variable the affects the efficiency and thermal load of the process and it would have been obvious to determine the start time for the heating for each device would have been obvious through routine experimentation and to optimize the process.
Claim 14:  Wasserle discloses what can reasonably be direct data exchange via controller that contains various communications pathways (0045) and therefore taking the references collectively and all that is known to one of ordinary skill in the art at the time of the invention it would have been obvious to include a communication pathway between the transformation device and the filling device as claimed.
Claim 15-16: Wagner discloses controlling flash heater, or heating device and as discussed above Wasserle discloses the various communication pathways to increase control and therefore taking the references collectively and all that is known to one of ordinary skill in the art at the time of the invention it would have been obvious to include a communication pathway between the transformation device or the filling device and flash heating device or controller thereof as claimed.
Claim 17 and 19:  As outlined in detail above, Wasserle discloses controlling the process that includes communication, i.e. data output, between the various process devices and therefore it would have been obvious to use all the necessary data to achieve control over the process, including the duration (Wasserle is concerned with time delays) and temperatures (which directly affect the durations).
Claim 20:  The function is not specifically articulated and therefore since the heating of the flash heater will always be some undefined function of the start of the heating element of the transforming device.  In other words, a function or math formula will always exist between the two variables and since the function is not defined, it is the examiners position that this claim is met by the prior art.
Claim 21:  Wagner discloses the flash heater is started automatically or would be obvious to do such based on controlling of Wasserle.  Additionally, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
Claim 28:  The claims include comprising language and therefore end of changeover can be considered an interruption once an undefined time window has expired and no confirmation is input.  Additionally, the next changeover can be considered an operation that is interrupted as claimed.
Claim 31:  The prior art discloses all the requirements of this claim as specifically addressed above.  As for changeover after a heating, this would occur in the regular use of the system, due to the multiple changeover, such would encompass changeover after a heating of the transforming device of filling device as claimed.

Claims 7-8, 20-22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasserle collectively with Haesendockz et al., Hillman, Wagner and Schoenberger ALONE or further with Stoiber taken collectively with US Patent Application Publication 20110260372 by Hahn et al.
Wasserle collectively with Haesendockz et al., Hillman, Wagner and Schoenberger ALONE or further with Stoiber discloses all that is taught above.  The references discloses and make obvious efficient changeover taking into consideration the times of heating.  However, the examiner notes Hahn, also disclosing a filling device in communication with a blow molding device (0032-0033, 48-53) and discloses upon restarting a period of time occurs and the two processes (heating for blow molding and liquid filling) will be synchronized via controllability of the process.  Therefore, because the reference acknowledges the time period for the bottle to pass through the heating and thereafter blow molding process prior to filling and the benefit of synchronization of the processes, it would have been obvious to have determined the time to initiate heating in each of the devices to achieve the successful production.
Claims 20-22 and 25:  As discussed above, Hahn discloses synchronized via controllability of the process and such would be recognized by one of the ordinary skill in the art to include time functions and starting the heating for the blow molding and liquid filling and thus taking the references collectively it would have been obvious to take into consideration time as claimed when synchronization via controllability of the process.  In other words, the prior art Hahn explicitly discloses the synchronization of the processes (transforming and filling), i.e. time dependency of the processes, so as to efficiently restart and/or complete processing of bottles and therefore the start, stop and utilization of the processes are each “based” on the other processes and it would have been obvious to determine based on the times necessary to perform the associated operation, i.e. so as to synchronize the process.  If such times are not taken into consideration, the synchronization of the processes would be ineffective.

Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasserle collectively with Haesendockz et al., Hillman, Wagner and Schoenberger ALONE or further with Stoiber taken collectively with US Patent Application Publication 20150037518 Haner et al.
Claim 29:  The prior art discloses all that is taught above and makes obvious using the time length of time necessary for heating blow moulds as discussed above and in the prior office action.  As for the outputting of the various time values, the examiner cites here Hillman, which discloses the control of various work stations associated with container production (i.e. blow molding, etc., see column 1, lines 25-30, 50-60) and discloses using a central control unit with a monitor and touch screen that is used to output and display all the various time dependent process parameters and other control functions (see figures) and controlling the time and time delays of each stage of production (see column 4, lines 45-55).  Therefore, taking the level of one of ordinary skill in the art at the time of the invention, who desires to control the process of Wasserle, it would have been obvious to have modified the Wasserle central control unit to include a touch screen and monitor as taught by Hillman to effective provide operator with the information related to each stage of the container production and filling device.   Wasserle collectively with Haesendockz et al., Hillman, Wagner and Schoenberger ALONE or further with Stoiber taken discloses all that is taught above.  Haezenbdockz discloses the conversion process confirmation input to confirm the process is carrier out on a device is completely contained during an undefined time window (see figure 14) and therefore using this button to indicate changeover is complete would have been obvious to one of ordinary skill in the art.   
The references discloses change over process for blow molding; however, fail to explicitly disclose running a test.  However, Haner, which also disclose a control of blow molding, discloses running a test after changeover (0017) and therefore taking the references collectively it would have been obvious to one of ordinary skill in the art at the time of the invention to have run a test as outlined by Haner after the mold changeover.  
Additionally, it is noted that the claims do not require a test run, only that when some undefined input is received a test run is performed.  Here, the examiner maintains that this input is not received and thus not test run is required.
Claim 30: It would have been obvious to a person having ordinary skill in the art at the time the invention was made to automate, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.  Additionally, no test run is required to be run and thus such would not be interrupted.
Allowable Subject Matter
Claims 26-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
None of the prior art cited or reviewed by the examiner discloses a first and second input as claimed when viewed in combination with the other process limitations.  One input upon the change of an element and another input at the end of the changeover and while the input of the prior art that indicates the changeover is complete would encompass either input, there is no basis or reason to modify the prior art to include two separate inputs as claimed and follow the sequence as claimed upon the first input and a test run upon the second input.

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P TUROCY/Primary Examiner, Art Unit 1718